DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status:
	Claims 1-20 are pending.
	Claims 1-3, 6, 8-11, 13-15 and 19 are amended.
	Claims 13-20 are withdrawn from further consideration.
	Claims 1-12 are being examined as follow:

Claim Objections
Claims 1-12 are objected to because of the following informalities:
In claim 1, the term of “can be solidified” in line 2, should change to “is solidified”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US2010/0007062A1 newly cited), in view of Takezawa et al (US9138807B1 previously cited).
Regarding claim 1, Larsson discloses a method for producing three-dimensional objects layer by layer using a powdery material (“powder material” in Larsson Par.0007) which is solidified by irradiating it with one electron beams (radiation gun #6, fig.1) emanating from one beam sources (radiation gun #6, fig.1) (refer to Larsson title: “METHOD AND DEVICE FOR PRODUCING THREE-DIMENSIONAL OBJECTS”, fig.1), said method comprises the steps of:
pre-heating the pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2) in a homogeneous manner to elevate a pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2) to a predetermined temperature [refer to Larsson Par.0007 cited: “…the method comprising homogeneously pre-heating the powder material by scanning a predetermined pre-heating area including the powder material with the high-energy beam along a plurality of predetermined paths distributed over the predetermined pre-heating area…”], which temperature is below the melting temperature of the powdery material (“powder material” in Larsson Par.0007), and fusing together the powdery material (“powder material” in Larsson Par.0007) [refer to Larsson Par.0007 cited: “…solidifying the powder material by fusing together the powder material…”] [Examiner note: Larsson Par.0007 discloses a method comprising steps of “pre-heating the powder material by scanning a predetermined pre-heating area … and solidifying the powder material by fusing together the powder material”, it is sufficiently clear to a person having ordinary skill in the art that powder is preheated to a temperature “below the melting temperature of the powder material” is a first step, and fused in a subsequent step];
a security distance (refer as “[Symbol font/0x44]Y” in Larsson and fig.2)  being adapted to prevent a pre-heated powder in said first (refer as “first path” in Larsson Par.0015) and second (refer as “second path” in Larsson Par.0015) regions respectively to exceed a maximum charge density, above which discharge will occur, from said consecutively scanned paths [refer to Larsson Par.0015 cited: “…By using a security distance adapted to prevent summation effects from consecutively scanned paths, it is possible to prevent the energy deposited to the powder during scanning of a first path adding to the energy deposited during scan of a second path scanned …”]; 
	a minimum security distance (refer as “[Symbol font/0x64]Y” in Larsson and fig.2) being adapted to prevent a sum of a charge distribution in the powdery material (“powder material” in Larsson Par.0007) from reaching a critical point at which powder particles start to repel each other [refer to Larsson abstract cited: “…The method comprises homogeneously pre-heating the powder material by scanning with the high-energy beam along predetermined paths over a pre-heating area so that consecutive paths are separated by a minimum security distance which is adapted to prevent undesirable summation effects in the pre-heating area, and then solidifying the powder material by fusing together the powder material…” and Par. 0041 cited: “…A general function for describing the charge density that develops in the powder in an arbitrary scanning procedure will be a rather complex function of time and beam position since the charge density generated along one scanned path will be affected by the charge density generated along another scanned path if these paths are not very well separated in space and time. Thus, summation effects between different paths must be taken into account…”].

    PNG
    media_image1.png
    885
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    735
    media_image2.png
    Greyscale

However, Larsson does not discloses at least two electron beams emanating from at least two electron beam sources; 
scanning a pre-heating powder layer area by scanning a first electron beam in a first region along paths and by scanning a second electron beam in a second region along , 
synchronizing the preheating of said first and second electron beams when simultaneously preheating said powdery material within said first and second regions respectively, so that said first and second electron beams are always separated from each other by at least a minimum security distance.
Takezawa discloses a method for producing three-dimensional objects layer by layer using a powdery material (refer to Takezawa’s technical field “powder material”, Col 5 line 9-16 cited: “…a three-dimensional molding equipment 1 includes a molding table 10 that can move vertically, a plurality of light beam or electron beam scanning units 20 disposed above the molding table 10, a controller 30 that controls vertical movement of the molding table 10, operation of the respective light beam or electron beam scanning units 20, etc., and powder supply equipment 40 that supplies powder material on the molding table 10…”, fig 5) which is solidified by irradiating it with at least two electron beams emanating from at least two electron beam sources (three-dimensional molding equipment #1, refer to Takezawa’s background of the invention about electron beam in place of laser, fig.5), said method comprises the steps of: 
fusing together the powdery material (refer to Takezawa’s technical field “powder material”, Col 5 line 9-16 cited: “…a three-dimensional molding equipment 1 includes a molding table 10 that can move vertically, a plurality of light beam or electron beam scanning units 20 disposed above the molding table 10, a controller 30 that controls vertical movement of the molding table 10, operation of the respective light beam or electron beam scanning units 20, etc., and powder supply equipment 40 that supplies powder material on the molding table 10…”, fig 5), 
wherein the pre-heating step comprises sub-steps of: 
scanning a pre-heating powder layer area (molding table #10, fig.5) by scanning a first electron beam (B’s electron beam, fig.4) in a first region (B’s region, fig.4) along paths (Pb, fig.4) and by scanning a second electron beam (C’s electron beam, fig.4) in a second region (C’s region, fig.4) along paths (Pc, fig.4) distributed over the pre-heating powder layer area (molding table #10, fig.5), wherein consecutively scanned paths (Pb, fig.4) and (Pc, fig.4) are separated by, at least, a security distance (refer to Takezawa Fig.4 shown below), 
synchronizing the preheating of said first and second electron beams (B,C’s region, fig.4) when simultaneously preheating said powdery material (refer to Takezawa’s technical field “powder material”, Col 5 line 9-16 cited: “…a three-dimensional molding equipment 1 includes a molding table 10 that can move vertically, a plurality of light beam or electron beam scanning units 20 disposed above the molding table 10, a controller 30 that controls vertical movement of the molding table 10, operation of the respective light beam or electron beam scanning units 20, etc., and powder supply equipment 40 that supplies powder material on the molding table 10…”, fig 5) within said first and second regions (B,C’s region, fig.4) respectively, so that said first and second electron beams (B,C’s electron beam, fig.4) are always separated from each other by at least a minimum security distance (refer to Takezawa Fig.4 shown below).


    PNG
    media_image3.png
    616
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    774
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson method with at least two electron beams emanating from at least two electron beam sources; scanning a pre-heating powder layer area by scanning a first electron beam in a first region along paths and by scanning a second electron beam in a second region along paths distributed over the pre-heating powder layer area, wherein consecutively scanned paths in each of the first and second series of path are separated by, at least, a security distance, synchronizing the preheating of said first and second electron beams when simultaneously preheating said powdery material within said first and second regions respectively, so that said first and second electron beams are always separated from each other by at least a minimum security distance, as taught by Takezawa, in order to provide improvement in molding efficiency by have polarity of light beams scanning [refer to Takezawa abstract cited: “…by a scanning route of the beam, and radiation is executed by a plurality of the light beam scanning units to the respective plurality of divided regions to improve molding efficiency…”].

	Regarding claim 2, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the pre-heating step further comprises a sub-step of re-scanning the (refer as “first path” in Larsson Par.0015) and second (refer as “second path” in Larsson Par.0015) regions of the pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2) [refer to Larsson Par.0015 cited: “…By using a security distance adapted to prevent summation effects from consecutively scanned paths, it is possible to prevent the energy deposited to the powder during scanning of a first path adding to the energy deposited during scan of a second path scanned …” and Par.0018 cited: “…the pre-heating step further comprises the sub-step of re-scanning the pre-heating powder layer area…”].

	Regarding claim 3, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 2, Larsson further discloses the paths followed during a re-scan of the pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2) are displaced an interspacing distance (refer as “[Symbol font/0x64]Y” in Larsson and fig.2) in relation to the paths followed during a previous scan of the pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2), wherein the interspacing distance (refer as “[Symbol font/0x64]Y” in Larsson and fig.2) less than the security distance (refer as “[Symbol font/0x44]Y” in Larsson and fig.2) [refer to Larsson Par.0018 cited: “…the paths followed during a re-scan of the pre-heating powder layer area are displaced an interspacing distance in relation to the paths followed during a previous scan of the pre-heating powder layer area, wherein the interspacing distance is less than the minimum security distance…”].

    PNG
    media_image2.png
    860
    735
    media_image2.png
    Greyscale

	Regarding claim 4, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the power of the the power of the beam is increased during the pre-heating step …”].

	Regarding claim 5, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 4, Larsson further discloses the power of at least one of said first or second beam is increased by increasing beam current [refer to Larsson Par.0009 cited: “…the high-energy beam comprises an electron beam, and the increasing of the power comprises increasing the current of the electron beam…”].

	Regarding claim 6, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 2, Larsson further discloses the power of at least one of the first or the second beam is stepwise increased between consecutive scans or re-scans of the pre-heating powder layer area (powder bed #5, fig.1 and pre-heating powder layer area #10, fig.2) [refer to Larsson Par.0019 cited: “…the power of the beam is increased stepwise between consecutive scans or re-scans of the pre-heating powder layer area…”].

	Regarding claim 7, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 6, Larsson further discloses the power of at least one of said first or second beam is increased by increasing beam current [refer to Larsson Par.0009 cited: “…the high-energy beam comprises an electron beam, and the increasing of the power comprises increasing the current of the electron beam…”].

Regarding claim 8, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the first series of paths are scanned from a first end to a second end and the second series of paths are scanned from one end to the other (refer to Larsson fig.2) [refer to Larsson Par.0010 cited: “…each of the plurality of predetermined paths are scanned from one end of the predetermined paths to the other end of the predetermined paths…”].

	Regarding claim 9, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the first series of paths and the second series of paths are parallel (refer to Larsson fig.2) [refer to Larsson Par.0011 cited: “…each of the plurality of predetermined paths comprises parallel paths…”].
	
	Regarding claim 10, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the first series of paths and the second series of paths are straight lines (refer to Larsson fig.2)[refer to Larsson Par.0011 cited: “…each of the plurality of predetermined paths comprises a straight line…”].
	
	Regarding claim 11, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses the pre-heating powder layer area (pre-heating powder layer area #10, fig.3a) is larger than, and thereby forms a security margin (security margin #12, fig.3a) with respect to, a corresponding part of the powder layer (corresponding part #3, fig. 3a) that is to be fused together in the the pre-heating powder layer area is larger than, and thereby forms a security margin with respect to, a corresponding part of the powder layer that is to be fused together in the subsequent solidifying step. Such a security margin ensures that the whole product area, including its close surroundings, is properly pre-heated, i.e. such that the temperature and electrical conductivity of the powder layer do not change abruptly at the outer border of parts that are to be fused together. Without such a security margin it is likely that problems will arise due to a too large temperature gradient and/or a too large charge density…”].

    PNG
    media_image5.png
    277
    468
    media_image5.png
    Greyscale

	
	Regarding claim 12, the modification of Larsson and Takezawa discloses substantially all features set forth in claim 1, Larsson further discloses at least one of the steps is computer- implemented via utilization of at least one control unit (control unit #8, fig.1) (refer to Larsson fig.1 shown below) [refer Larsson Par.0030 cited: “…and a control unit 8 arranged to control the various parts of the device 1…”].

    PNG
    media_image1.png
    885
    793
    media_image1.png
    Greyscale


Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on November 13th 2020 that overcame the Claim objection in the previous office action.
With respect to the Rejection 112b: the applicant’s amendment and argument in the remark filed on November 13th 2020 that overcame the Rejection 112b in the previous office action.

Response to Argument
Applicant's arguments filed November 13th 2020 have been fully considered but smooth in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761